DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, 16/507,922, filed 07/10/2019, claims domestic benefit from US Provisional Application 62/697,554, filed 07/13/2018, and is a Continuation in Part (CIP) of 15/795,449, filed 10/27/2017, now abandoned, and parent application 15/795,449 claims domestic benefit from US Provisional Application 62/422,290, filed 11/15/2016.
All possible effective filing dates are after the AIA  date of March 16, 2013, and so the application is being examined under the “first inventor to file” provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/24/2021 has been entered.
This Non-Final Office Action is in response to Applicant’s communication of 09/24/2021.
Claims 7-18 are pending, of which claims 7, 11, and 15 are independent.
Independent claims 7, 11, and 15 and dependent claims 10, 14, and 18 have been amended.  Claims 19-21 are newly cancelled.  Claims 1-6 were previously cancelled.  
All pending claims have been examined on the merits.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The term “improved” in the preambles of independent claims 7, 11, and 15 is a relative term which renders the claim indefinite. The term “improved” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Moreover, the term “data modeling” has been rendered indefinite by the use of the term “improved”. 
All dependent claims inherit this rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 7-18 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention recites a judicial exception (i.e. an abstract idea) without “significantly more”.  
In regards to Step 1 of the Alice/Mayo analysis, all of the claims 7-18 fall within the four categories of subject matter that Congress deemed to be appropriate subject matter for a patent: processes, machines, manufactures and compositions of matter (See MPEP §2106.03). 
More specifically, claims 7-10 are method claims.  Claims 11-14 are device claims that recite a device comprising: a processor operative to perform the method recited in method claims 7-10. Claims 15-18 are non-transitory computer-readable medium claims, respectively comprising computer-readable instructions for the methods of claims 7-10.  
However, in regards to revised Step 2A, Prong One of the Alice/Mayo analysis, all of the claims 7-18 recite a judicial exception: an abstract idea (See MPEP §2106.04). 
More specifically, claims 7-18
As stated in the preamble of independent claim 7, the method claims 7-10 recite “an automated underwriting method using improved data modeling to facilitate insurance-based asset protection”. 
Also, independent claims 11 and 15 recite this preamble.
In addition, see the following claimed steps in independent claim 7 (emphasis added), that are directed to the abstract idea of “insurance risk analysis”: 
analyzing, by the embezzlement risk analysis device, the retrieved embezzlement risk data to extract one or more characteristics of one or more historical disclosable events associated with the trusted entity, wherein the trusted entity is different than the insured individual and one or more of the characteristics of one or more of the historical disclosable events comprise a type, a fine amount, a date, a settlement amount, or a severity;

applying, by the embezzlement risk analysis device, one or more weighting factors to the characteristics to generate at least one risk score, wherein the weighting factors are determined based on applicability of each of the historical disclosable events to trustworthiness of the trusted entity with respect to managing the financial assets;

determining, by the embezzlement risk analysis device, when the risk score exceeds a stored threshold, wherein the risk score comprises an indication of a risk of loss of the financial assets made available to the trusted entity by the insured individual;

Independent claims 11 and 15 both recite similar steps. 
Moreover, claims 7-18 also recite “Mathematical Concepts", specifically “Mathematical Relationships”, “Mathematical Formulas or Equations”, and “Mathematical Calculations”, as discussed in MPEP §2106.04(a)(2) Part (IV), and in the 2019 Revised Patent Subject Matter Eligibility Guidance.  
See the following claimed steps in independent claim 7 (emphasis added), which “to generate a risk score”: 
applying, by the embezzlement risk analysis device, one or more weighting factors to the characteristics to generate at least one risk score, wherein the weighting factors are determined based on applicability of each of the historical disclosable events to trustworthiness of the trusted entity with respect to managing the financial assets;

determining, by the embezzlement risk analysis device, when the risk score exceeds a stored threshold, wherein the risk score comprises an indication of a risk of loss of the financial assets made available to the trusted entity by the insured individual;

Independent claims 11 and 15 both recite similar steps. 
In regards to revised Step 2A, Prong Two of the Alice/Mayo analysis, the judicial exception is not
According to the USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance in the Federal Register’s “Notices”, at Vol. 84, No. 4, p.54-55, (Jan. 7, 2019), at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf (emphasis added): 
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.

However, the presently pending claims recite additional elements that are so broad that they impose no meaningful limit on the judicial exception, such that the claim is not more than a drafting effort designed to monopolize the judicial exception. 
More specifically, all additional elements in the claims (that are added to the judicial exception) merely do “no more than generally link the use of a judicial exception to a particular technological environment or field of use”. 
For example, independent claims 7, 11, and 15 recite, but do not recite how the “at least one risk score” is calculated, what the “weighting factors” are, or how they are determined, or what the “disclosable events” are, or how they are “extracted from the retrieved embezzlement risk data”: 
applying, by the embezzlement risk analysis device, one or more weighting factors to the characteristics to generate at least one risk score, wherein the weighting factors are determined based on applicability of each of the historical disclosable events to trustworthiness of the trusted entity with respect to managing the financial assets;

Therefore, all of the independent claims attempt to monopolize the “abstract idea”.
The dependent claims fail to remedy these deficiencies.
In regards to Step 2B of the Alice/Mayo analysis, claims 7-18 do not recite additional elements that are sufficient to amount to “significantly more” than the judicial exception. 
The independent claims 7, 11, and 15 merely add the words “apply it” (or an equivalent) to the judicial exception, or mere instructions to implement the abstract idea on a computer, as discussed in MPEP § 2106.05(f). 
The following outputting steps in independent claims 7, 11, and 15, are “Insignificant Extra-Solution Activity” (post-solution activity) as discussed in MPEP § 2106.05(g):
retrieving, by an embezzlement risk analysis device and from one or more embezzlement risk data source devices via one or more application programming interfaces (APIs) made available by the embezzlement risk data source devices over one or more communication networks, embezzlement risk data for at least one trusted entity in response to an insurance underwriting request received from an underwriting computing device via another one or more communication networks, wherein the insurance underwriting request comprises a request to underwrite an insurance policy for an insured individual that protects against loss of financial assets managed by the trusted entity on behalf of the insured individual;

automatically generating, by the embezzlement risk analysis device, and outputting via the one or more communication networks, an electronic insurance policy document in response to the insurance underwriting request, when the determination indicates that the risk score exceeds the stored threshold, wherein the electronic insurance policy document comprises an indication of a premium determined based on the risk score and retrieved investment data associated with the financial assets.

Regarding the apparatus claims 11-14 and 20, whose hardware elements are those of a generic computer, these claims simply recite the use of a “memory” and “one or more processors”. This “memory” and “one or more processors” is used to perform the claimed abstract method. Moreover, the both the data and the claimed method are claimed at a high level of abstraction. 
The claims 7-18 merely recite features common to general purpose computers, so they fail to recite additional elements that would be sufficient to amount to “significantly more” technologically than the abstract idea. 
In regards to dependent claims 8, 12, and 16, they merely further define the abstract idea by adding a step of authenticating data in order to determine when the “trusted entity” is registered or approved. 
In regards to dependent claims 9, 13, and 17, they merely further define the abstract idea by outputting a negative insurance underwriting decision.
In regards to dependent claims 10, 14, and 18, they merely further define the abstract idea by reciting that the risk score is calculated when the embezzlement risk data includes “disclosable events”, or outputting a positive insurance underwriting decision when there are no “disclosable events”.

Response to Amendment
Re: 35 USC § 112 Rejections
A new 35 USC § 112 rejection of claims 7-18 hs been added, as necessitated by Applicant’s amendments to the claims. 

Re: 35 USC § 101 Rejections
The 35 USC § 101 rejections of claims 7-18 have been amended, as necessitated by Applicant’s amendments to the claims. 

Re: 35 USC § 103 Rejections
The 35 USC § 103 rejections of claims 7-18 have been withdrawn.
The prior art of record does not expressly disclose or suggest the following combination of features:
analyzing, by the embezzlement risk analysis device, the retrieved embezzlement risk data to extract one or more characteristics of one or more historical disclosable events associated with the trusted entity, wherein the trusted entity is different than the insured individual and one or more of the characteristics of one or more of the historical disclosable events comprise a type, a fine amount, a date, a settlement amount, or a severity;

applying, by the embezzlement risk analysis device, one or more weighting factors to the characteristics to generate at least one risk score, wherein the weighting factors are determined based on applicability of each of the historical disclosable events to trustworthiness of the trusted entity with respect to managing the financial assets;

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CN 105528383 A, published on 2016-04-27.

“In this embodiment, when the identification account number only has one stream receiver address, can directly according to the risk value of the stream receiver address, determining that the identified account of the risk situation, such as when the risk value is greater than or equal to the preset risk value, judges the identification account number embezzlement or fraud risk, if not, judging that there is no risk. When the account number to be identified is present under a plurality of logistics recipient address, can stream receiver address according to each weight, the risk value of the plurality of stream receiver address integrated calculation so as to determine that the identified account of the risk situation, such as when the overall calculated risk value greater than or equal to the preset risk value, judges the identification account number embezzlement or fraud risk exists, otherwise, judging that there is no risk.”

“In this embodiment, the step 304A can be based on known account number embezzlement, fraud such as occurrence of an event condition has occurred address to obtain illegal event address of positive sample and negative sample known is the normal address, and each sample the address corresponding to the class information, counting the risk rate corresponding to each address class, namely illegal event.”

“In this embodiment, if the account number to be identified comprises only one stream receiver address, then the risk value of the address is directly converted to risk probability, such as risk value of the address is 0.25, it means that the identified account of the risk probability is 25%. If the account number to be identified includes a plurality of stream receiver address, then the risk value of all address does statistical calculation, such as the logistics recipient addresses to be each of the weight values corresponding to the identification account number, wherein the size of the stream receiver address of the weight value of the created time is in negative correlation 

Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications should be directed to Examiner Ayal Sharon, whose telephone number is (571) 272-5614, and fax number is (571) 273-1794.  The Examiner can normally be reached from Monday to Friday between 9 AM and 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300. 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sincerely,

/Ayal I. Sharon/
Examiner, Art Unit 3695

March 21, 2022